Title: To Benjamin Franklin from Thomas Butley, 7 December 1781
From: Butley, Thomas
To: Franklin, Benjamin


Sir
Havre-de-Grace December the 7th. 1781.
The distressed Situation I now find myself in, makes me bold to claim some Protection from your Excellency, as an American Subject born at Marque’s hook & living in Philadelphia, my Case being as follows. I sailed from Cape Français, about 5 Months ago in a Schooner called the Three Brothers, under Command of Captain Harris, & belonging to William Morris with Sugar, Molasses & Rum bound to Philadelphia & afterwards taken off Cape Loopen [Henlopen] by The Mashton English Man or Warr & 36 Guns Frigate Capt. Parker Commander & conducted to Portsmouth in England, & happened to be forcibly Kept on Board the said Fregate on Duty of a Sailor ’till about a Fort Night before I came on Board the Brigg The Cornwallis Capt. Crawford Comdr. mounting 16 Guns & mann’d with 19 hands, having luckily made my Escape at Spithead, where the Fregate was then a lying, in a Boat belonging to the Said Fregate with three other Americans along with me & went on Shore to Portsmouth’s Point where I found a Chance of going home to my native Country & of Course shipped myself on Board this Brigg (The Cornwallis) laden with Beef, Bred, Candle Soap Linen &a & some Soldier Cloathes for the Scotch HighLanders when on our Passage from Portsmouth to Newfound Land we were boarded off Mount’s Bay by a Luggar of 11 Guns, called The Fox, Dunkirk Privateer under Command of one Chitty Mastr on the 29th of last Month. The Captain of said Privateer told me I could list in his Luggar if I had a Mind, which I heartily accepted of directly, & desired me to go on Board the Prize to work her, which I did. The said Brigg Corwallis was brought Safe into Havre-de-Grace last Night about 11 o’Clock. Now as this next Morning I have been put in Jail by the Order of Mr. Mistral the Chief Commissary there who told me to apply to your Excellency in Order to be releas’d, which I do & hope you’ll take pity upon me & send immediate Orders for my Releasement, begging you humbly to consider that all this Trouble has not happened to me thro’ my own Default, but that I was & now am & shall ever be desirous to serve either France or my Native Country to the utmost of my Power. I was the only man left aboard the said Prize The Cornwallis, the Capt. of the Luggar having told me that he should go to Cherbourg, but the Prize was conducted into Havre. And as all this is the only Particulars I can furnish you with, both about Myself & the Prize & to the best of my Knowledge, I humbly wait untill you be pleas’d to release me out & to look upon me as a loyal American Subject, & remain in the meantime Your Excellency’s, the most Humble & Obedient Servant & loyal Subject.
XThomas Butley his Mark
To His Excellency Sir Doctor Franklin.
 
Addressed: A Son Excellence / Monsieur Le Docteur Franklin, / Ministre Plénipotentiaire des Treize / Etats-Unis de l’Amérique, près / la Cour de France, en son Hôtel / À Passy pres Paris
Notation: Thomas Butley Xbre. 7. 1781.
